Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Allowance of claims 1, 8-9, 23 and 25-27 is indicated in the last Office action dated November 30, 2020.
With respect to claim 1, the prior art of record Leko et al (US 2009/0234483 A1) and Brant et al (US 2006/073619 A1) and Jacovetty et al (US 2006/0207980 A1) does not show the claimed invention of claim 1.
The combination of Leko et al and Brant et al and Jacovetty et al fails to teach of selecting, via the control circuitry of the power supply, a first identifier of a plurality of identifiers, wherein each of the plurality of identifiers corresponds to a plurality of power supply settings, and wherein the first identifier is automatically selected based on the determined country, language, or organization that corresponds to the determined physical location; automatically adjusting, via the control circuitry of the welding power supply, the plurality of power supply settings that correspond to the first identifier, wherein the power supply is a welding power supply as required by independent claim 1. 


The combination of Leko et al and Brant et al and Jacovetty et al fails to teach of automatically selecting, via the control circuitry of the system, a first identifier of a plurality of identifiers based on the determined on the determined geographic location at which system is located, wherein each of the plurality of identifiers corresponds to 1) one of a country, a language, or an organization, and 2) and a plurality of system settings of the system; and automatically adjusting, via the control circuitry of the system, the plurality of settings that correspond to the first identifier as required by independent claim 25. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIALLO IGWE DUNIVER whose telephone number is (571)270-1794.  The examiner can normally be reached on 10-7 MF.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tu Hoang can be reached on 571-272-4780.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DIALLO I DUNIVER/Examiner, Art Unit 3761                                                                                                                                                                                                        May 3, 2021
/SANG Y PAIK/Primary Examiner, Art Unit 3761